            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
                                          :
UNITED STATES OF AMERICA                  :
                                          :
                      - v. -              : 19 Cr. 366 (LGS)
                                          :
STEPHEN M. CALK,                          :
                                          :
                       Defendant.         :
                                          :
                                          :
---------------------------------x

                JOINT PROPOSED EXAMINATION OF PROSPECTIVE JURORS




KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 2 of 13




          The parties respectfully request that the Court include the following in its examination of

prospective jurors pursuant to Rule 24(a) of the Federal Rules of Criminal Procedure. Where the

parties disagree, the Government’s position is indicated in blue and the defendant’s position is

indicated in red.

          The Court is requested to pursue more detailed questioning if a particular juror’s answer

reveals that further inquiry is appropriate and, in such an instance, to conclude with an inquiry

whether the particular fact or circumstance would influence the juror in favor of or against either

the Government or the defendant, or otherwise affect the juror’s ability to serve as a fair and

impartial juror in this case.

                A.   General Statement of the Case

                     1.    This is a criminal case. The defendant, STEPHEN M. CALK, has been

charged with violating federal law in an Indictment which was filed by a Grand Jury sitting in

this District. The Indictment is not evidence itself, but contains charges which the Government

is required to prove beyond a reasonable doubt. Those of you selected to sit on this jury will

receive a detailed explanation of the charges at the conclusion of the case, but I will give you a

brief summary of the charges in this case in order to determine whether there is anything about

the nature of this case which may make it difficult or inappropriate for any of you to serve on the

jury.

                     2.    The Indictment contains one count, or “charge,” that you are going to

consider. Count One of the Indictment charges that, from at least in or about July 2016, up to

and including January 2017, the defendant committed financial institution bribery. Specifically,

the Indictment alleges that the defendant, while the Chairman and CEO of The Federal Savings

Bank and National Bancorp, corruptly solicited and received assistance in obtaining a volunteer

position with the Donald J. Trump presidential campaign and a high-ranking position with the


KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 3 of 13




then-incoming presidential administration of Donald J. Trump, intending to be influenced and

rewarded in connection with the extension of millions of dollars in loans to Paul Manafort.

                 3.    We are about to select from among you the jurors who will sit in this case.

Both sides are entitled to know something about the people who sit as jurors. The law provides

this procedure to ensure that both the Government and the defendant receive the fairest possible

trial. For this reason, I am going to ask you certain questions. They are not meant to embarrass

you in any way, but only to elicit the basic information necessary to permit the parties and the

Court to make an informed choice of jurors for the case.

                 4.    With that in mind, does any of you believe you have personal knowledge

of the case as I have described it? Has anyone read or heard anything about this case? If so, is

there anything you read or heard that would cause you to feel that you cannot be fair and

impartial?

                 5.    As you heard, this case involves allegations of the solicitation and receipt

of personal benefits by a bank officer [in connection with] [in return for] the extension of loans

to a borrower. Is there anything about this type of case that would make you hesitate to sit on a

jury?

                 6.    Do any of you believe that it should not be a crime for a bank officer

to solicit, demand, receive, or accept a personal benefit with the intent to be influenced or

rewarded in connection with the business or the transactions of the bank?

                 7.    The case also involves allegations that the personal benefits received were

assistance in obtaining a volunteer position with the Donald J. Trump presidential campaign and

a high-ranking position with the then-incoming presidential administration of Donald J. Trump.




                                                -2-
KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 4 of 13




Is there anything about this type of case that would cause you to feel that you cannot be fair and

impartial?

                     8.    Does any of you have a problem with your hearing or vision or any

medical issues which would prevent you from giving full attention to this trial?

                     9.    Does any of you have any difficulty in reading or understanding English?

                     10.   Does any of you have any religious, philosophical or other beliefs that

would make you unable to render a guilty verdict in a criminal case?

                     11.   [If applicable at time of trial] Do you have any concerns about being

present in the courtroom during the Covid pandemic that you think might affect your ability to be

a fair and impartial juror in this case?1

                     12.   [If applicable at time of trial] Is there anything else that you feel the Court

should know about your or your circumstances in light of the nature of this case or in light of

Covid? 2

                     13.   After the jury is selected, we will begin opening statements and then the

presentation of evidence. The trial in this case may last for up to approximately four weeks. Is

there any juror for whom the proposed trial schedule presents an insurmountable problem, one

that would make it truly impossible for you to serve?

                B.   The Parties, Witnesses, and Locations

                     14.   The defendant, STEPHEN M. CALK is represented by Paul Schoeman,

Darren LaVerne, and Michelle Ben-David of Kramer Levin Naftalis & Frankel, LLP and Jeremy



1
 The parties therefore respectfully request that the Court hear individual jurors’ responses to this
question outside of the hearing of the other prospective jurors.
2
 The parties therefore respectfully request that the Court hear individual jurors’ responses to this
question outside of the hearing of the other prospective jurors.

                                                    -3-
KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 5 of 13




Margolis and Linna Chen of Loeb & Loeb LLP. (It is respectfully suggested that the Court have

each individual stand up as they are called.) Does any juror know or has any juror had any

dealings, directly, or indirectly, with any of these people?

                 15.    To your knowledge, do any of your friends, relatives, associates, or

employers know the defendant or his attorneys or anyone who works for the attorneys?

                 16.    The United States Government is represented in this case, as in all cases

brought in this District, by the United States Attorney for this District, who is Audrey Strauss.

The conduct of this trial will be handled by Assistant United States Attorneys Paul Monteleoni,

Hagan Scotten, and Benet Kearney, as well as [a Special Agent] of the Federal Bureau of

Investigation (or “FBI”) and paralegals Emily Goldman and Sarah “Sunny” Drescher. (It is

respectfully suggested that the Court have each individual stand up as they are called.) Does any

of you know, or have you had any dealings, directly or indirectly, with any of these people or

with any other member of the staff of the United States Attorney’s Office for the Southern

District of New York? Does any of you know, or have you had any dealings, directly or

indirectly, with any other member of the staff of the FBI or the Office of the Inspector General of

the Federal Deposit Insurance Corporation (or “FDIC”)?

                 17.    Have you or your family member, friends, associates, or employers had

any dealings directly or indirectly with any of the individuals I just mentioned, the United States

Attorney’s Office, the FBI, or the Office of the Inspector General of the FDIC?

                 18.    During the trial, you may hear from or hear evidence about the following

people or businesses:

                                        [List to be provided]3


3
     In light of the fact that many of these individuals are public figures, including President
     Trump, the parties anticipate that many prospective jurors will recognize some of these

                                                 -4-
KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 6 of 13




Does any of you know any of the people or entities I have just named? Have you had any

dealings either directly or indirectly with any of these individuals or entities?

                 19.    During the trial, you may hear evidence about the following locations:

                                        [List to be provided]

Are you familiar with any of the locations I have just named?

                 20.    Does any of you, or your relatives or close friends, work in law, law

enforcement, the justice system, or the courts? In what capacity? Has any of you had any

contact with anyone in law, law enforcement, the justice system or the courts that might

influence your ability to evaluate this case?

                 21.    Have you, either through any experience you have had or anything you

have seen or read, developed any bias or prejudice or other feelings for or against the United

States Department of Justice, the United States Attorney’s Office for the Southern District of

New York, the FBI, the Office of the Inspector General for the FDIC, the Special Counsel’s

Office that was established within the Department of Justice between 2017 and 2019?

                 22.    Have you, or has any member of your family, either as an individual or in

the course of your business, ever been a party to any legal action or dispute with the United

States or any of the departments, agencies, or employees of the United States, including the

Internal Revenue Service? Have you had any legal, financial, or other interest in the outcome of

such a dispute? Have you, or has any member of your family, ever had such a dispute

concerning money owed to you by the Government or owed by you to the Government?




     individuals and will have formed opinions about them. The parties therefore respectfully
     request that the Court question individual jurors regarding their opinions of these individuals
     outside of the hearing of the other prospective jurors.


                                                 -5-
KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 7 of 13




                C.   Views on Certain Witnesses, Investigative Techniques, and Evidence

                     23.   Do any of you have any opinion about the enforcement of the federal

financial institution bribery laws that might prevent you from being fair and impartial in

this case?

                     24.   Have you, or any relative, close friend, or associate ever been involved—

as defendant, victim, or any other way—in a case alleging the offer or solicitation of a bribe?

Have you or any of your close friends or relatives ever been a victim of any crime?

                     25.   The Government witnesses in this case will consist in part of law

enforcement personnel, and may include, for example, Special Agents and other personnel with

the FBI and employees of the Office of the Comptroller of the Currency (or “OCC”). Would any

of you be more or less likely to believe a witness merely because he or she is a member of a law

enforcement agency or works for the Government?

                     26.   Some of the evidence admitted at trial may come from searches performed

by law enforcement officers. I instruct you that those searches were legal and that the

evidence obtained from those searches is admissible in this case. Do any of you have strong

feelings about searches conducted by law enforcement officers or the use of evidence obtained

from searches that would affect your ability to be fair and impartial in this case? Would you

have a bias for or against the Government because the Government conducted such a search, or

used evidence obtained from such a search?

                     27.    Does anyone have any expectations about the types of evidence that

the Government should or will present in this criminal trial, or in a criminal trial more

generally?




                                                   -6-
KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 8 of 13




                     28.   Would any of you be unable to follow my instructions that the

Government is not required to use any particular investigative technique in uncovering

evidence of or prosecuting a crime?

                     29.   You might hear evidence in this trial of criminal activity committed

by people other than the defendant. Those other individuals are not on trial here. You

may not draw any inference, favorable or unfavorable, towards the Government or the

defendant from that fact. You also may not speculate as to the reason why other persons

are not on trial. Is there any juror who cannot follow this instruction or who for this

reason would have difficulty rendering a fair and impartial verdict?

                     30.   You may hear testimony in this case from one or more individuals who are

testifying pursuant to a court order that their testimony may not be used against them in any

future case. Do any of you have any experience with or feelings about the conferring of

immunity or the use of such testimony, that would make it difficult for you to render a fair and

impartial verdict if you heard such testimony? Would you have any bias for or against the

Government because of evidence obtained in this manner?

                D.   Individual Questions For Each Juror

                     31.   Have you ever served as a trial juror or a grand juror in either the state or

federal courts?

                           (a)    If so, when and in what court did you serve?

                           (b)    If you served as a trial juror was it in a civil or criminal case?

                           (c)    Without telling us what the verdict was, did you reach a verdict?

                     32.   Have you or has a relative or close friend ever been involved or appeared

as a witness or complainant at trial, or before the grand jury, or before a legislative committee,

licensing authority, or governmental agency?

                                                    -7-
KL3 3324920.2
            Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 9 of 13




                       (a)     If so, would anything about your or their experience prevent you

from being fair and impartial in this case?

                 33.   Have you or has a relative or close friend ever been charged with or

convicted of a crime or been the subject of any investigation by a federal or state law

enforcement agency or while in the military? If so, would you briefly state the circumstances of

such charge, investigation or accusation? (It is respectfully suggested that jurors be allowed to

discuss this matter with the Court and counsel at sidebar, if they prefer.)

                 34.    Have you or any members of your family or any close friends, to the best

of your knowledge, had any experiences with the any agency of the United States Government

(including the Internal Revenue Service), or any state or local law enforcement agency, that

would or could prejudice you for or against the Government?

                 35.   Are you or any member of your family now under subpoena, or, to your

knowledge, about to be subpoenaed in any criminal case?

                 36.   Have you, any member of your family, or any of your close friends, ever

worked in the banking or lending industry or for a bank or lending agency? If yes, please

explain, including in what capacity, for which bank and for how long?

                 37.   Have you, any member of your family, or any of your close friends, ever

been involved in a dispute with a bank or other type of lending institution? If yes, please explain,

including the nature of the dispute, your involvement, and the outcome. Do you have any

hesitations or concerns about whether this experience might affect your ability to be a fair and

impartial juror in this case? If yes, please explain.

                 38.   Have you, any member of your family, or any of your close friends, ever

worked for any state, federal or other agency that regulates banks or any other type of financial



                                                 -8-
KL3 3324920.2
           Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 10 of 13




institutions, such as the Federal Deposit Insurance Corporation or FDIC, Office of Comptroller

of the Currency or OCC, Department of Treasury, Securities and Exchange Commission or SEC,

etc.? If yes, please explain, including in what capacity, for which agency and for how long.

                     39.   Have you, any member of your family, or any of your close friends, ever

worked for a political campaign or as a political appointee?

                     40.   Have you, any member of your family, or any of your close friends, ever

served in the military? If yes, please explain, including what branch, highest rank, where, and

dates of services.

                     41.   Have you ever been an officer or director of a corporation, including a

non-profit? If yes, please explain.

                     42.   Have you ever owned a business? If yes, please describe the type of

business, the number of employees, and whether the business is still in operation.

                     43.   Have you ever had any advanced education or employment in finance,

economics, accounting or business administration? If yes, please explain.

                     44.   Have you ever had any training or education in the law, criminal justice,

or law enforcement? If yes, please explain.

                E.    Basic Legal Principles

                     45.   The function of the jury is to decide questions of fact. You are the sole

judge of the facts and nothing that the Court or the lawyers say or do may encroach in any way

on your role as the exclusive fact-finder. When it comes to the law, however, you are to take

your instructions from the Court, and you are bound by those instructions. You may not

substitute your own notions of what the law is, or what you think it should be. At the conclusion

of the case, your job will be to determine whether or not the defendant is guilty, or not guilty, as



                                                   -9-
KL3 3324920.2
           Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 11 of 13




charged in the indictment. Does any of you have any bias or prejudice that might prevent or

hinder you from accepting the instructions of law that I will give you in this case?

                     46.   Will you accept the proposition of law that the question of punishment is

for the Court alone to decide, and that possible punishment must not enter into the deliberations

of the juror as to guilt or innocence of the defendant?

                     47.   Will you accept the proposition of law that sympathy must not enter into

the deliberations of the juror as to guilt or innocence of the defendant, and that only the evidence

produced here in Court may be used by you to determine the guilt or innocence of the defendant?

                     48.   Is there any juror who feels that even if the evidence established the

defendant’s guilt beyond a reasonable doubt, he or she might not be able to render a guilty

verdict for reasons regardless of the evidence?

                     49.   Is there any juror who feels that even if the evidence failed to establish the

defendant’s guilt beyond a reasonable doubt, he or she might not be able to render a not guilty

verdict for reasons regardless of the evidence?

                     50.   In these questions, I have tried to direct your attention to possible reasons

why you might not be able to sit as a fair and impartial juror. Apart from any prior question,

does any juror have the slightest doubt in his or her mind, for any reason whatsoever, that he or

she will be able to serve conscientiously, fairly and impartially in this case, and to render a true

and just verdict without fear, favor, sympathy or prejudice, and according to the law as it will be

explained to you?

                F.   Juror’s Background

                     51.   The Government respectfully requests that the Court ask each juror to

state the following information:

                           (a)    the juror’s age;

                                                     - 10 -
KL3 3324920.2
           Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 12 of 13




                           (b)    the area in which the juror resides and any other area the juror has

resided during the last ten years;

                           (c)    where the juror was born;

                           (d)    the juror’s educational background, including the highest degree

obtained;

                           (e)    the juror’s occupation;

                           (f)    the name of the juror’s employer, and the period of employment

with that employer;

                           (g)    the same information concerning other employment within the last

five years;

                           (h)    the same information with respect to the juror’s spouse, if any, and

any working children;

                           (i)    newspapers, magazines, and internet new sources the juror reads

and how often;

                           (j)    television programs the juror regularly watches;

                           (k)    the juror’s hobbies and leisure-time activities; and

                           (l)    whether the juror is a member of any clubs or organizations.

                G.    Requested Instructions Following the Impaneling of the Jury

                     52.   From this point until the time when you retire to deliberate your verdict, it

is your duty not to discuss or communicate about this case with anyone, including your fellow

jurors, and not to remain in the presence of other persons who may be discussing this case. The

rule about not discussing or communicating about the case with others includes in social media,

on the internet, and discussions even with members of your own family, and your friends.



                                                   - 11 -
KL3 3324920.2
           Case 1:19-cr-00366-LGS Document 155 Filed 01/15/21 Page 13 of 13




                53.    Do not read or listen to anything touching on this case in any way. With

respect to any publicity this case generates, you are instructed not to read, listen to, or watch any

news or other reports about the case. You must not be influenced by anything you might hear or

see outside the courtroom.

                54.    Do not do any research or investigation about the case or anything

touching upon the case. Do not go on the Internet to do any searches about this case or these

kinds of cases or any of the individuals involved.

                55.    If at any time during the course of this trial, any person attempts to talk to

you or to communicate with you about this case, either in or out of the courthouse, you should

immediately report such an attempt to me through my deputy clerk. In this regard, let me

explain to you that the attorneys and the defendants in a case are not supposed to talk to jurors,

not even to offer a friendly greeting. So if you happen to see any of them outside this courtroom,

they will, and should, ignore you. Please do not take offense. They will be acting properly by

doing so.




                                                - 12 -
KL3 3324920.2
